Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

	This office action is in response to communication filed 1/28/21.
Response to Amendment
	The examiner acknowledges the amendment of claims 1-5,8-9,12, and the cancellation of 7,10-11,13-15.
Response to Arguments
	
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-6, 8-9, and 12, the prior art of record is silent on teaching the limitation of compare the body temperature with a normal body temperature, wherein the entry gate is kept blocked when the body temperature is higher than the normal body temperature; and broadcast, through the speaker at the entry gate, an audio message informing that the person cannot enter because of the higher body temperature. The closest prior art of record (US 20020176607, US 10750953) teaches detecting the body temperature and comparing the detected body temperature with the normal body temperature but is silent on teaching the limitations as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


.
Claim 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. US Patent 5971605 in view of Feris et al. US Patent Application Publication 20080247609.
               Regarding claims 16-17, Aoki teaches a method for controlling entry into an enclosed premise, the method comprises:

detecting, by a control unit, presence of a person at an entry gate of the enclosed premises (col. 1 lines 17-22);

upon detecting the presence of the person at the entry gate, determining, by the control unit using a first sensor installed at the entry gate and a second sensor installed at an exit gate, number of persons in the enclosed premise, wherein first sensor is configured to detect an entry of a person in the enclosed premises, the exit sensor is configured to detect an exit of a person from the enclosed premises, the control unit configured to keep a tally of number of persons enter and exit from the enclosed premises (col. 3 lines 15-18, col. 3 lines 38-42). ;

comparing the number of persons in the enclosed premise with a predetermined value, the predetermined value based on maximum number of persons that can be present in the enclosed premises at a given time (col. 3 lines 15-18, col. 3 lines 38-42). Aoki is silent on teaching recognizing by the control unit using a camera installed at the entry gate, a facemask worn by the person and upon recognizing the facemask, opening, by the control unit, the entry gate fora predetermined duration. Feris in an analogous art teaches recognizing by the control unit using a camera installed at the entry gate, a facemask worn by the person and upon recognizing the facemask, opening, by the control unit, the entry gate fora predetermined 

           It would have been obvious to one of ordinary skill in the art to modify the system of Aoki as disclosed by Feris  because such modification further increases the security of an enclosed area and ensures that safety standards are adhered to.  
           Regarding claim 18, Aoki teaches the enclosed premises is a retail store (col. 3 lines 61-67).

            Regarding claim 19, Aoki teaches the number of persons in the enclosed premises is determined based on difference between the number of persons enter and exit from the enclosed premises (col. 3 lines 15-18, col. 3 lines 38-42).

             Regarding claim 20, Aoki is silent on teaching upon recognizing the facemask, determining a type of the facemask worn by the person and assessing the type of the facemask based on prescribed standards for the facemask, wherein the opening of the entry gate further depends on the assessment of the type of the facemask. Feris in an analogous art teaches upon recognizing the facemask, determining a type of the facemask worn by the person and assessing the type of the facemask based on prescribed standards for the facemask, wherein the opening of the entry gate further depends on the assessment of the type of the facemask (paragraph 035-036).
 
           It would have been obvious to one of ordinary skill in the art to modify the system of Aoki as disclosed by Feris  because such modification further increases the security of an enclosed area and ensures that safety standards are adhered to.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERNAL U BROWN/Primary Examiner, Art Unit 2683